Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/28/2022 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 
1. Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0348964 A1 (“Chou”) in view of US 5635419 (“Geiss”).

Regarding claim 1, Chou shows (Fig. 1) a structural body (100A) comprising a 

    PNG
    media_image1.png
    591
    852
    media_image1.png
    Greyscale
conductive substrate (110, conductive, para 15) containing a semiconductor material (since same material as substrate, para 13), the conductive substrate having a main surface (top of 110) including a first region (shown above) and a second region (shown above), the second region being adjacent to the first region and lower in height than the first region (since the top portion of 110 in second region is slightly below that of the first region), the one or more recesses (one recess 116a in the first region) having a bottom, a position of the bottom being lower than a position of the second region, and the conductive substrate having a surface region (the portion of 110 beside the left of trench 116a) on a side of the main surface. 
Chou does not show the surface region including a porous structure at a position between the second region and the one or more recesses.
Geiss shows (Fig. 6-7) dielectric material (48) overlying the porous silicon region (46) [col 7, ln 5-25].
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Chou, including the substrate with porous portion between the second region and the recess 116a, with the invention of Geiss.  
The motivation to do so is that the combination produces increased surface area of the capacitor by the extending of the dielectric material within the porous microstructure [Col 7, ln 5-25].

Regarding claim 2, Chou shows (Fig. 1) wherein the main surface is provided with one or more grooves thereon (groove formed below 142a in the second region), and the second region is a bottom portion of the one or more grooves.

Regarding claim 3, Chou shows (Fig. 1) further comprising: 
a first electrode (142b) located above the first region; and 
a second electrode (142a) electrically insulated from the first electrode (insulated by 144b, 144a, isolation structures, para 12), wherein the main surface further includes a third region (110 portion which is left of second region) that is adjacent to the first region with the second region interposed therebetween, and the second electrode is located above the third region (top portion of 142a is above the third region).

Regarding claim 4, Chou shows (Fig. 1) further comprising: 
a conductive layer (124a) covering a sidewall and a bottom surface of the one or more recesses (116a) and electrically connected to the first electrode (142b); and 
a dielectric layer (122a) interposed between the conductive substrate (110) and the conductive layer, and electrically insulating the conductive substrate and the conductive layer from each other, wherein 
the conductive substrate is electrically connected to the second electrode (142a).

Regarding claim 5, Chou shows (Fig. 1) wherein a ratio D2/D1 of a shortest distance D2 from the one or more recesses to the second region with respect to a depth D1 of the one or more recesses is within a range from 0.01 to 1 [since D2 ~ 1/8 inches and the depth D1 ~ 2 3/8 inches making D2/D1 = 1/19 ~ 0.05].

Regarding claim 6, Chou shows (Fig. 1) wherein a difference D4 (measured from the bottom of 110 which is approximately 2 inches - 1 7/8 inches ~ 1/8 inches) in height between the first region and the second region is half or smaller than a depth D1 ( approx. 2 3/8 inches) of the one or more recesses (recess 116a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819